                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        JONESBORO DIVISION

JENNY YOUNG                                                       PLAINTIFF

V.                        NO. 3:18CV00045-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                          DEFENDANT

                                 JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Commissioner.

      DATED this 28th day of May, 2019.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
